Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.

Status of Claims
Claims 1-14 have been cancelled.
	Claims 15-24 are new claims.
	Claims 15-24 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 15, “receive and store in the database medical information about an event participant under medical care at the event, send a notice electronic communication to a predefined contact of a location and a status of an event participant under medical care at the event,” is unclear. It is unclear if the second recitation of, “an event participant under medical care at the event,” is intended to be recited as, “the event participant under medical care at the event,” is to refer to the previously recited element of, “an event participant under medical care at the event,” or if it is intended to introduce a new element. In order to expedite compact prosecution, the Examiner interprets the second reference of, “an event participant under medical care at the event,” as, “the event participant under medical care at the event.”	
	The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
	Claims 16-24 are rejected due to their dependency from claim 15. 

Claim Interpretation
The Examiner notes this discussion of claim interpretation does not comprise claim rejections, but simply provides a general discussion of claim interpretation used in reviewing the claims under the broadest reasonable 

While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 USC 101, and 35 USC 103 may be discussed in more detail in the respective sections in the instant Office Action. The discussion below for each claim limitation applies to substantially similar elements and limitations of subsequent claims.	

The Examiner notes that the claims comprise minimal use of semicolons and transitional terms or phrases to offset elements and limitations to aid in clarifying the breadth and scope of elements and limitations. Additionally, the claims comprise language interpreted as nonfunctional descriptive material, an intended use, and/or contingent limitations (See MPEP 2111, MPEP 2114, MPEP 2144). While specific limitations are interpreted as being unclear for the reasons noted in the rejections under 35 USC 112(b), the remaining limitations are not interpreted as being unclear to one of ordinary skill in the art due to claim construction under the claim interpretation provided herein.

The Examiner notes claim 15, and subsequent dependent claims, are directed to a computer system comprising a plurality of modules configured to perform functions i.e., a server module, a resource management module, an inventory module, a medical patient tracking module, an emergency alert module, and a mobile module). The modifiers applied as labels for the modules may be intended to convey meaning to the human reader, but the labels do not establish a functional relationship. The labels applied to the modules are given little, if any, patentable weight, and the labels add little, if anything, to the claimed acts or steps. Thus, the labels applied to the modules do not serve to distinguish the claimed invention over prior art that teaches executable instructions to perform the claimed functions (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). Any differences related to merely the meaning and information conveyed through labels (i.e., the descriptive term applied to the modules) which do not explicitly alter or impact the steps of the method does not distinguish the claimed invention from the prior art in terms of patentability. Additionally, the Examiner notes the specification describes the system as comprising software modules running in a distributed computing environment, such as a local area network or the internet (0013). The Examiner asserts that prior art teaching executable instructions configured to perform the claimed functions satisfies the breadth of the claims, regardless of whether or not the label associated with an element configured to execute system functions is recited in the prior art as comprising the same label as recited in the instant claims. 	 

Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art (See MPEP 2111). The Examiner notes that See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship. (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use of the claimed system, then it meets the claim requirements.
	Regarding general claim interpretation, specific claim limitations and elements of claim limitations will be discussed below. Discussions of claims and claim limitations of the independent and dependent claims applies to substantially similar subsequent claim limitations.

As best understood by the Examiner, the claimed invention is broadly directed to transmitting, receiving, and storing data associated with an event, wherein the data comprises information associated with the event, information associated with jobs, i.e., send an electronic communication, send real-time electronic communications, send electronic reminder notices, send an equipment assignment electronic communication, send a notice electronic communication, send an electronic communication), receiving information (i.e., receiving location information of the equipment from the user, receive medical information about an event participant, receive electronic notice of an emergency condition), and storing information (i.e., store in the database each job assignment, record a job completion status in the database, update the job completion status, store the electronic communications, store the equipment assignment, storing the location information associated with the equipment, record in the database a medical check-in time and a medical check-out time, store in the database medical information about an event participant). While different labels are applied to the data being transmitted, received, and stored, the limitations broadly comprise a duplication of parts, or a repetition of steps, as related to transmitting, receiving, and storing information associated with an event. One of ordinary skill in the art would recognize transmitting, receiving, and storing a different type of information associated with the event as a modification which would yield predictable results (See MPEP 2144.04). However, in the interest of compact prosecution, the limitations as a whole will be addressed by prior art in the rejections under 35 USC 103.

Regarding claim 15:
A real-time event management computer system, comprising: a server module comprising a database, a resource management module, an inventory module, a medical patient tracking module, and an emergency alert module; 
	The limitation above broadly comprises a system comprising a database and a plurality of modules executing instructions to perform the claimed functions.
	the resource management module is configured to assign a plurality of jobs associated with an event to a plurality of users in a hierarchal organizational structure associated with the event and to store in the database each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, 
	The limitations above broadly comprise assigning and storing a plurality of jobs to a plurality of users, wherein the users are in a hierarchal organizational structure associated with the event.
	send an electronic communication of the job assignment to each user of the plurality of users, record a job completion status in the database for each of the plurality of jobs in the database, and to update the job completion status based on job completion input received from a corresponding user, 
	The limitations above broadly comprise sending an electronic communication, recording a job completion status, and updating the job completion status (recording a job completion status may comprise updating the job completion status based on job completion input received from a corresponding user).
	send real-time electronic communications of event management information during the event to users and to store the electronic communications in the database, and, 
	The limitations above broadly comprise sending and storing electronic communications. The Examiner notes any order of performing process steps is prima facie obvious in the absence of new or unexpected results (See MPEP 2144.04).
	send electronic reminder notices to one or more users, of the plurality of users, concerning one or more jobs, of the plurality of jobs, to be completed associated with the event; and, 
	The limitations above broadly comprise sending and storing electronic communications concerning one or more jobs. The Examiner notes the language in bold, above, is interpreted as nonfunctional descriptive material and language that suggests or makes optional (i.e., the limitation does not require completing the one or more jobs, but suggests that the one or more jobs are to be completed by the one or more users) (See MPEP 2111.04, MPEP 2111.05, MPEP 2114).
	the inventory module is configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, of the plurality of users, for the event and to 
	The limitation above broadly comprises sending an electronic communication to a user, wherein the electronic communication is associated with an equipment assignment.
	store the equipment assignment associated with each user of the plurality of users in the database, and 
	The limitation above broadly comprises storing electronic communications. The Examiner notes the limitation is interpreted as sending and storing electronic communications associated with equipment assignment associated with users.
	track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment in the database; and, 
	The limitations above broadly comprise transmitting, receiving, and storing information associated with the location of the equipment.
	the medical patient tracking module is configured to record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, receive and store in the database medical information about an event participant under medical care at the event
	The limitations above broadly comprise transmitting, receiving, and storing information associated with a medical check-in time, a medical check-out time, and medical information about an event participant under medical care at the event. Medical information about an event participant under medical care at the event may comprise a medical check-in time and a medical check-out time.
	send a notice electronic communication to a predefined contact of a location and a status of an event participant under medical care at the event, and, 
	The limitation above broadly comprises transmitting information to a predefined contact, and transmitting a location and a status of an event participant under medical care at the event.
	generate a report of medical statistics associated with the event; and, 
	The limitation above broadly comprises generating a report of medical statistics associated with the event. The Examiner notes, as discussed in the 35 USC 112(a) rejections, the specification does not provide an adequate written description for the limitation, and the specification and claims, as originally filed, do not reference medical statistics or generating a report of medical statistics associated with the event.
	the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an electronic communication to one or more staff users of the event of an emergency condition during the event.  
	The limitation above broadly comprises transmitting and receiving information, wherein the information is an emergency condition at the event. The Examiner notes the discussion regarding the disclosure of the specification and claims, as originally filed, with respect to emergency events and event participants requiring medical care, on pgs. 48-49 of the Office Action dated 5/4/20, applies here, as well. An emergency condition at the event may comprise an event participant requiring medical care. As such, the limitation above may overlap in scope with the previous element of, “receive and store in the database medical information about an event participant under medical care at the event.” 
	Additionally, the Examiner notes the limitation above is interpreted as a contingent limitation broadly comprising transmitting and receiving information, wherein the functions of, “receive electronic notice,” and, “send an electronic communication to one or more staff users of the event,” are contingent on an emergency condition during See MPEP 2111.04, MPEP 2143.03).
	
	In summary of independent claim 15, the Examiner notes claim 15 essentially comprises a plurality of modules executing instructions to achieve the result of the claimed functions, wherein the limitations and claimed functions essentially amount to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., assign a plurality of jobs, store each job assignment, send a communication of the job assignment, record a job completion status, update the job completion status, send real-time communications, store the communications, send reminder notices, send an equipment assignment communication, store the equipment assignment, track a location of the equipment, storing the location information associated with the equipment, record a medical check-in time and a medical check-out time, receive and store medical information, send a notice communication, generate a report of medical statistics, receive notice of an emergency condition, and send a communication of the event of an emergency condition). 
	As such, independent claim 15 essentially comprises a plurality of limitations associated with transmitting and receiving data associated with an event. For example, even the scope of the claimed function of, “track a location of the equipment for the event,” is defined as being performed by transmitting and receiving information (i.e., by receiving location information of the equipment from the user and storing the location information associated with the equipment in the database). 

 Regarding claim 21:
	wherein the emergency alert module is configured to send an electronic communication to one or more participants in the event of an emergency condition during the event.  
	The Examiner notes the limitation above is interpreted as a contingent limitation broadly comprising transmitting and receiving information, wherein the function of, “send an electronic communication to one or more participants,” is contingent on an emergency condition during the event. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (See MPEP 2111.04, MPEP 2143.03). The limitation above is met by prior art that teaches structure for, “send an electronic communication to one or more participants,” should the condition occur.

Regarding claim 22:
	The system of claim 15, wherein medical statistics are selected from the group consisting of: a total number of admitted participants with weather conditions per medical location for a given hour, a percentage of chief complaints, a diagnosis detail, and medical statuses.  
	The Examiner notes the decision on whether a claim is indefinite under 35 USC 112(b) requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification (See MPEP 2173.02). 
	Additionally, the Examiner notes the claim appears to be intended to comprise a Markush Group of alternatives for a group of medical statistics (See MPEP 2117). While, “a diagnosis detail,” and, “medical statuses,” are not medical statistics, and the specification does not provide a disclosure of the alternative members sharing a "single structural similarity" or common use, the specification does not provide a disclosure of the alternative members being substitutable, one for the other, with the expectation that the same intended result would be achieved, and the specification does not provide a disclosure of the alternative members as being known in the art to be functionally equivalent in the context of the claimed invention, a rejection for an improper Markush Group is not made based on the claim interpretation below, wherein the group of medical statistics is interpreted as a group of medical data. 
	Regarding the claimed group of medical statistics, “a percentage of chief complaints,” comprises a subjective term (chief) as a modifier for a type of complaint and, “a diagnosis detail,” and, “medical statuses,” are not statistics. In looking to the specification and claims, as originally filed, to aid in interpreting the claim limitations, particularly with respect to selecting medical statistics from the claimed group of medical statistics and generating a report of medical statistics associated with an event, the Examiner notes the specification and claims, as originally filed, describe transmitting and receiving information associated with event participants (See 0024), and the specification asserts that providing customized real-time reporting of the events of the medical areas is a benefit and includes a reference to the broad, functional claim medical statistics at all. The specification and claims, as originally filed, do not reference medical statistics or the function of generate a report of medical statistics associated with the event. Additionally, the Examiner notes, regarding the language in the specification of the asserted benefit being the ability to, “provide customized real-time reporting of the events of the medical areas,” (0025), the, “reporting,” described by the specification is not directed to generating a report in the context of collecting information, analyzing the information, and displaying the results of the collection and analysis, but the “reporting,” is simply directed to transmitting and receiving provided information (see 0023-0025 discussing transmitting and receiving information from a user via a mobile device). As such, the claimed group of medical statistics is interpreted as a group of medical data.
	While the claimed function of generate a medical report of medical statistics associated with an event (claim 15) comprises a broad genus, claim 15 and claim 22 do not require, and the specification does not disclose, that the claimed invention generates statistics in order to generate a report of medical statistics associated with the event. The limitation may simply comprise collecting, transmitting, and receiving data, such as medical data, associated with an event. As such, the type of medical data collected, transmitted, and received is interpreted as nonfunctional descriptive material in that the claimed invention, and disclosed system, does not perform any operations on the data to generate medical statistics, but simply collects, transmits, and receives data. i.e., the data collected, transmitted, and received may be interpreted as a generated report). While the claimed group of medical statistics may be intended to convey meaning to the human reader, the limitation does not establish a functional relationship in that the claimed system, and disclosed system, does not perform any operations on the data to generate medical statistics, but simply generates a report based on collected data (i.e., collects, transmits, and receives medical data associated with the event). As such, the claimed group of medical statistics is interpreted as a group of medical data, wherein the claimed group of medical data comprises nonfunctional descriptive material.
	Additionally regarding the claimed group, “a percentage of chief complaints,” comprises a subjective term (chief) as a modifier for a type of complaint and, “a diagnosis detail,” and, “medical statuses,” are not statistics. However, an improper Markush Group rejection and a rejection under 35 USC 112(b) is not made based on one of ordinary skill in the art interpreting the claimed group as comprising the group of medical data consisting of: a total number of admitted participants with weather conditions per medical location for a given hour, a percentage associated with complaints, a diagnosis detail, and medical statuses.	
	Nonetheless, in order to advance compact prosecution, the limitation as a whole will be addressed in addressing the claims with prior art in the rejections under 35 USC 103. 

Regarding claim 24, claim 24 comprises elements of claims 16, 17, 20, 21, and 22, and amounts to a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04).	

While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, in the interest of compact prosecution, nonfunctional descriptive material, an intended use, and repetition of claimed functions (e.g., duplication of parts) (See MPEP 2111, MPEP 2144) may be addressed by prior art in the 35 USC 103 rejections, below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to 
	A. Claim 15 recites, “the medical patient tracking module is configured to… generate a report of medical statistics associated with the event.” 
NOTE: Regarding the claim interpretation and scope of, “generate a report of medical statistics associated with the event,” the limitation comprises a broad genus. 
	The Examiner notes there is a difference between “data” and “statistics” as related to medical data and medical statistics. The Examiner notes, “statistics” comprises collecting, analyzing, understanding, and summarizing “data” (See Google NPL search of “statistic” vs data” from Jan. 1, 2000 to April 1, 2014,https://www.google.com/search?q=the+difference+between+statistics+and+data&tbs=cdr:1,cd_min:1/1/2000,cd_max:4/1/2014&ei=FYz_X4DACcrt5gLH8qSQCA&start=0&sa=N&ved=2ahUKEwjAnve5kZruAhXKtlkKHUc5CYI4FBDy0wN6BAgKEDQ&biw=1864&bih=1072#spf=1610583226540 -Statistics and Big Data, “Statistics is the science of collecting, analyzing, and understanding data,” dated 2/5/2014; see also Statistics and Measurement: Clarifying the Differences, “statistical “measurement” begins and ends with data analysis,” dated 3/24/2010; and see also Parameters & Statistics, “Statistics are numbers that summarize data from a sample,” dated 5/24/2010). Data may be used to generate statistics, such as by collecting data, analyzing the data, and displaying the results of the collection and analysis in the form of statistics associated with the data.
	Additionally, there are many ways in which one of ordinary skill in the art could perform the claimed function, from simply generating a report based on collected data, wherein the collected data comprises medical statistics, to generating a plurality of medical statistics from data via one or more algorithms or methods in order to generate a report. There are many ways in which one of ordinary skill in the art may analyze the data to generate medical statistics. Different people of ordinary skill in the art may perform the statistical analysis in different ways, such as by filtering data based on one or more factors and a desired degree of confidence (i.e., removing outliers in the data, resulting in different values for the same statistic. 
	As such, while the function of, “generate a report of medical statistics associated with the event,” comprises a broad genus, the limitation does not require generating medical statistics, but simply requires generating a report, wherein the medical statistics may simply be collected data [not generated by the claimed system]. The limitation merely requires generating a report of collected medical data.
	
generate a report of medical statistics associated with the event,” comprises a genus of generating a report based on collecting data, interpreting/analyzing data, data validation, and performing various statistical operations (i.e., collecting information, analyzing it, and displaying certain results of the collection and analysis). However, the specification and claims, as originally filed, do not provide an adequate written description of the limitations, as claimed.
	The Examiner notes the specification states (emphasis added), “One of the benefits of the present invention is that the system is able to provide customized real-time reporting of the events of the medical areas,” (0025). While the specification asserts that providing customized real-time reporting of the events of the medical areas is a benefit and includes a reference to the broad, functional claim language of the limitation, the specification provides no additional discussion of how information is evaluated, analyzed, or customized in order to generate a report of medical statistics associated with the event. Additionally, the specification does not mention medical statistics at all. The specification and claims, as originally filed, do not reference medical statistics or the function of generate a report of medical statistics associated with the event. Additionally, the Examiner notes, regarding the language in the specification of the asserted benefit being the ability to, “provide customized real-time reporting of the events of the medical areas,” (0025), the, “reporting,” described by the specification is not directed to generating a report in the context of collecting information, analyzing the information, and displaying the results of the collection and analysis, but the “reporting,” is simply directed to transmitting and receiving provided information (see 0023-0025 discussing transmitting and receiving information from a user via a mobile device).
	As such, the specification does not provide an adequate written description to support the breadth of the claim language. There are many ways for one of ordinary skill to generate a report of medical statistics associated with the event (i.e., collect information, analyze the information, and display the results of the collection and analysis). The specification does not disclose analyzing the collected information in order to generate a report of medical statistics associated with the event, the specification does not disclose generating a report of medical statistics associated with the event, and the specification does not even mention medical statistics. While the specification may arguably support a species of a genus wherein the claimed report would simply comprise transmitted and received information, the specification does not provide an adequate written description for the genus to support the breadth of the claim language. The limitation comprises a functional genus limitation directed to the result, and the specification does not adequately describe a sufficient number of species, or steps or algorithms that would enable a computer to handle all possible scenarios, to show that Applicant had possession of the genus.
The specification does not provide an adequate written description of generate a report of medical statistics associated with the event as claimed such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.

B. Claim 22 recites, “wherein medical statistics are selected from the group consisting of: a total number of admitted participants with weather conditions per medical location for a given hour, a percentage of chief complaints, a diagnosis detail, and medical statuses.” However, the specification and claims, as originally filed, do not provide an adequate written description of the limitations, as claimed. The discussion above regarding the lack of an adequate written description as related to generating a report of medical statistics associated with the event applies here, as well. 
	As noted above, there is a difference between data and statistics. Data may be used to generate statistics by collecting data, analyzing the data, and displaying the results of the collection and analysis in the form of statistics associated with the data. 
	Specifically regarding, “a percentage of chief complaints,” while the specification mentions, “a percentage of chief complaints,” in asserting the benefit of providing customized real-time reporting of the events of the medical areas (see 0025), the specification contains no other mention of, “a percentage of chief complaints.” As such, the specification does not provide a disclosure of and how to gauge complaints to identify chief complaints as related to other complaints in order to determine a percentage of chief complaints. The specification and claims as originally filed provide no disclosure of performing any operations to generate medical statistics.
	Additionally, regarding, “a total number of admitted participants with weather conditions per medical location for a given hour,” similar to the discussion above, while the specification mentions, “a total number of admitted participants with weather conditions per medical location for a given hour,” in asserting the benefit of providing customized real-time reporting of the events of the medical areas (see 0025), the a total number of admitted participants with weather conditions per medical location for a given hour,” and provides no disclosure of performing any operations to generate medical statistics.
	Additionally, the Examiner notes, “a total number of admitted participants with weather conditions per medical location for a given hour,” may be interpreted not as a statistic, but as a collection of individual pieces of provided data, particularly in view of the specification disclosure of the data being provided by a mobile device, no disclosure of performing any operations to generate medical statistics, and no other discussion a total number of admitted participants with weather conditions per medical location for a given hour aside from being mentioned in the asserted benefit of providing customized real-time reporting of the events of the medical areas (see 0025). Similarly, “a diagnosis detail,” and, “medical statuses,” may be interpreted not as statistics, but as data.
	The specification does not provide an adequate written description of how to generate a report of medical statistics associated with the event wherein medical statistics are selected from the group consisting of: a total number of admitted participants with weather conditions per medical location for a given hour, a percentage of chief complaints, a diagnosis detail, and medical statuses as claimed such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.

	C. Claim 24 recites, “medical statistics are selected from the group consisting of: a total number of admitted participants with weather conditions per medical location for a given hour, a percentage of chief complaints, a diagnosis detail, and medical statuses.”  The discussion above applies here, as well.
	Claims 16-24 are rejected due to their dependency from claim 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 15-24, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 15-24 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. 	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 15 recites a judicial exception illustrated by:
	assign a plurality of jobs 
	associated with an event to a plurality of users 	in a hierarchal organizational structure associated with the event and to 
	store each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, 
	send a communication of the job assignment to each user of the plurality of users, 
	record a job completion status for each of the plurality of jobs, and to 
	update the job completion status based on job completion input received from a corresponding user, 
	send real-time communications of event management information during the event to users and to 
	store the communications, and, 
	send reminder notices to one or more users, of the plurality of users, concerning one or more jobs, of the plurality of jobs to be completed associated with the event; and, 
	send an equipment assignment communication of an equipment assignment of an equipment to a user, of the plurality of users for the event and to 
	store the equipment assignment associated with each user of the plurality of users and 
	track a location of the equipment for the event by receiving location information of the equipment from the user and 
	storing the location information associated with the equipment; and, 
	record a medical check-in time and a medical check-out time associated with an event participant associated with the event, 
	receive and store medical information about an event participant under medical care at the event, 
	send a notice communication to a predefined contact of a location and a status of an event participant under medical care at the event, and, 
	generate a report of medical statistics associated with the event; and, 
	receive notice of an emergency condition at the event 	from a staff user, of the plurality of staff users, during the event, and, 
	send a communication to one or more staff users of the event of an emergency condition during the event.  
	As such, the abstract idea illustrated comprises a plurality of limitations and  functions associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., assign a plurality of jobs, store each job assignment, send a communication of the job assignment, record a job completion status, update the job completion status, send real-time communications, store the communications, send reminder notices, send an equipment assignment 
NOTE: The discussion of the difference between “statistics” and “data” in the rejections under 35 USC 112(a) applies here, as well. As such, while the function of, “generate a report of medical statistics associated with the event,” comprises a broad genus, including a species of generating a report comprising generated medical statistics associated with an event, the limitation does not require generating medical statistics, but simply requires generating a report, wherein the medical statistics may simply be collected data [not generated by the claimed system]. The limitation merely requires generating a report of collected medical data (i.e., transmitting and receiving information).

	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises mathematical concepts, certain methods of organizing human activity and mental processes.
	Mathematical Concepts
Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations associated with the limitations comprising functions associated with generate a report of medical statistics associated with the event.
per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, are viewed as comprising a mathematical concept described by prose and processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to managing personal behavior or relationships or interactions between people in that they are directed to functions associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., assign a plurality of jobs, store each job assignment, send a communication of the job assignment, record a job completion status, update the job completion status, send real-time communications, store the communications, send reminder notices, send an equipment assignment communication, store the equipment assignment, track a location of the equipment, storing the location information associated with the equipment, record a medical check-in time and a medical check-out time, receive and store medical information, send a notice communication, generate a report of medical statistics, receive notice of an emergency condition, and send a communication of the event of an emergency condition). 
	Therefore, independent claim 15 essentially comprises a plurality of limitations associated with managing personal behavior as related to transmitting and receiving data associated with an event. For example, even the scope of the claimed function of, “track a location of the equipment for the event,” is defined as being performed by transmitting and receiving information (i.e., by receiving location information of the equipment from the user and storing the location information associated with the equipment in the database). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., assign a plurality of jobs, store each job assignment, send a communication of the job assignment, record a job completion status, update the job completion status, send real-time communications, store the communications, send reminder notices, send an equipment assignment communication, store the equipment assignment, track a location of the equipment, storing the location information associated with the equipment, record a medical check-in time and a medical check-out time, receive and store medical information, send a notice communication, generate a report of medical statistics, receive notice of an emergency condition, and send a communication of the event of an emergency condition). As drafted, these limitations, under the broadest reasonable Mathematical Concepts, Certain Methods of Organizing Human Activity, and Mental Processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a real-time event management computer system comprising a server module comprising a database, a resource management module, an inventory module, a medical patient tracking module, an emergency alert module, transmitting electronic communications, receiving electronic communications, storing electronic communications in the database, and storing/recording data in the database in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states (emphasis added), “The system of the present invention shall be comprised of a server module and a mobile module. The server module of the present invention may be a web based application that provides for the hierarchal structuring of the event management; the collection, correlation and storage of information relating to participants, users and events; and the communication of all relevant information to ) which illustrates that the abstract idea is a computer-implemented abstract idea performed by a common computer and components performing generic functions. This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity and mental processes) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” 
	As such, the additional elements of claim 15 do not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
	Claims 16 merely further embellish the abstract idea as related to storing data by describing the data stored. The claims do not add anything significant to the abstract idea.
	Claims 17, 20, 21, 23 merely further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything significant to the abstract idea.
	Claims 18 merely further embellish the abstract idea as related to receiving data and storing data by describing the information received and stored. The claims do not add anything significant to the abstract idea.
	Claims 19, 22, 24 merely further embellish the abstract idea as related to receiving data, storing data, and transmitting data by describing the data. The claims do not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning 
	Therefore, claims 15-24 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, U.S. Patent Application Publication 20140205155 in view of EventScotland, Events Management – a practical guide – A reference for event planning and production in Scotland, 2006 (hereinafter EventScotland).
NOTE: The discussion of the difference between “statistics” and “data” in the rejections under 35 USC 112(a) applies here, as well. While the references noted in the Google search results are not relied upon as cited Prior Art, the Examiner notes the discussion of the difference between “statistics” and “data” is illustrative of the level of ordinary skill in the art before the effective filing date of the claimed invention. While the function of, “generate a report of medical statistics associated with the event,” comprises a broad genus, the limitation does not require generating medical statistics, but simply requires generating a report, wherein the medical statistics may simply be collected data [not generated by the claimed system]. The limitation merely requires generating a report of collected medical data.

	Regarding claim 15, 
	Chung — which like the present invention is directed to event management — discloses:
	A real-time event management computer system, comprising: a server module comprising a database, a resource management module, an inventory module, a medical patient tracking module, and an emergency alert module; 
	[a server relational database, database software, server software, and internet software to facilitate communication between various users and system computers (0200, Fig. 1, Fig. 2); Preferably the application software includes one or more operational modules that provide functionality and one or more situation modules that provide data relating to particular types and kinds of situations and/or events. Such situation modules may be configured as relational data bases that are pre-programmed for particular situations and events (e.g., as templates, look-up tables, and/or shells) programmable for particular situations and/or events, or are a combination thereof (0079; see also 0080, 0164-0167, 0169, 0172, 0173, 0177)
	the resource management module is configured to assign a plurality of jobs associated with an event to a plurality of users 
	[Generated reports include tasks and/or actions to be taken and are communicated to electronic devices as notifications to, e.g., personnel in the field, to initiate a suitable response thereto (0136); electronic devices may use applications software for the coordination of tasks (0069, 0130); automatically pushing data relating to necessary or desired action to personnel and or agencies responsible for the implementation and/or management of such activities. Such pushed data is preferably automatically communicated to the electronic devices 30 of the responsible personnel for their action and reporting of status and completion (0119; see also 0072, 0078, 0105, 0107)]
	in a hierarchal organizational structure associated with the event 
	[An organizational structure may include vertical and horizontal organizational and communication connections, and may include a national agency, a state agency, and/or relevant local agencies (0074)]
	and to store in the database each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users,
	[data relating to task status is accumulated and available in the relational database (0160); Web based and role based access 765 is preferably provided to authorized government and non-government personnel with user ID and password different levels of access (0140); Thus, central, national, federal, state, regional, and/or local monitoring is provided, as well as access to data relating to plans, remedies and actions recommended and to be taken, status of plans, remedies and actions, and to reminders and other follow up messages pertaining to them selves and other personnel, thereby facilitating monitoring, accountability, and management of the event and/or occurrence involved (0140); End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste. And appropriate and relatively wide role-based access to database data, status and responses, with appropriate privacy and security controls, helps to mobilize resources quickly and efficiently and to allow widest appropriate participation by involved persons, entities and the public in supporting and participating in the assistance and relief efforts (0104)]
	send an electronic communication of the job assignment to each user of the plurality of users, 
	[electronic devices may use applications software for the coordination of tasks (0069); Generated reports include tasks and/or actions to be taken and are communicated to electronic devices as notifications to, e.g., personnel in the field, to initiate a suitable response thereto (0136); automatically pushing data relating to necessary or desired action to personnel and or agencies responsible for the implementation and/or management of such activities. Such pushed data is preferably automatically communicated to the electronic devices 30 of the responsible personnel for their action and reporting of status and completion provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste. The fully automated generation and delivery of "push" notifications to all appropriate responsible personnel and/or entities, e.g., via SMS, MMS, e-mail and/or telephone, can improve response quality and shorten response time (0104)]
	record a job completion status in the database for each of the plurality of jobs in the database, and to update the job completion status
	[a complete listing of all actions and their respective status is displayable and may easily be separated according to status, e.g., open items (being and/or to be acted upon), items being acted upon, items completed, items partially completed and needing follow up, delinquent items, and the like (0118); data relating to task status is accumulated and available in the relational database (0160; see also 0104, 0119); End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste (0104)]
	based on job completion input received from a corresponding user,
	[pushed data is preferably automatically communicated to the electronic devices of the responsible personnel for their action and reporting of status and completion (0119)]
	send real-time electronic communications of event management information during the event to users 
Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste. The fully automated generation and delivery of "push" notifications to all appropriate responsible personnel and/or entities, e.g., via SMS, MMS, e-mail and/or telephone, can improve response quality and shorten response time (0104; see also 0069, 0119, 0130, 0136)]
	and to store the electronic communications in the database, and, 
	[data associated with tasks, including the provision of supplies, equipment, and inventories of supplies and equipment are accumulated and available in the relational databases (0160; see also 0140, 0173); End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste. And appropriate and relatively wide role-based access to database data, status and responses, with appropriate privacy and security controls, helps to mobilize resources quickly and efficiently and to allow widest appropriate participation by involved persons, entities and the public in supporting and participating in the assistance and relief efforts (0104)]
	send electronic reminder notices to one or more users, of the plurality of users, concerning one or more jobs, of the plurality of jobs, to be completed associated with the event; and, 
	[monitoring is provided, as well as access to data relating to plans, remedies and actions recommended and to be taken, status of plans, remedies and actions, and to reminders and other follow up messages pertaining to themselves and other personnel, thereby facilitating monitoring, accountability, and management of the event any appropriate tasks, actions and/or supplies may be ordered and dispatched, and/or reminders and other follow up instructions may be sent (0176; see also 0104)]
	the inventory module is configured to send an equipment assignment electronic communication […] to a user, of the plurality of users, for the event 
	[generate tasks and actions via the dispatching of personnel, supplies, and/or equipment and communicate such tasks and actions to the appropriate personnel (0182; see also 0109, 0135); any appropriate tasks, actions and/or supplies may be ordered and dispatched, and/or reminders and other follow up instructions may be sent via SMS, MMS, e-mail and/or telephone…Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste (0176; see also 0104, 0136, 0159, 0162, 0173); the provision of equipment may be documented and preferably includes utilizing the electronic device to capture geo-tagging data of persons receiving equipment and other data useful for updating previously captured data relating to the person(s) involved. Such updating is communicated to such personnel via electronic devices or other means (0162; see also 0173)]
	of an equipment assignment of an equipment 
	[assigning and/or delivering electronic devices to regional and local facilities and deploying personnel with the electronic devices (0122); the provision of equipment may be documented and preferably includes utilizing the electronic device to capture geo-tagging data of persons receiving equipment and other data useful Such updating is communicated to such personnel via electronic devices or other means (0162; see also 0173; see also 0088, 0104, 0109, 0176)] 
	As such, regarding, “the inventory module is configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, of the plurality of users, for the event,” as disclosed by Chung, a task associated with an event may be for a user to dispatch equipment, such as by assigning electronic devices to appropriate personnel. The system may generate a task for a user to dispatch equipment, such as electronic devices, to appropriate personnel, and automatically generate “push” notifications comprising the task, reminders, or other instructions via email or SMS to a user tasked with assigning equipment to others. Each electronic device assigned to a user may have a unique identifier. When a user tasked with provisioning equipment, such as an electronic device, provides the electronic device to another user (i.e., assigns the electronic device to another user), the data associated with the task status and the unique identifier of the electronic device assigned to the user is updated and automatically coordinated in real-time to facilitate communication regarding the provision of supplies and/or equipment and improve the delivery of resources and services while reducing waste.  
	and to store the equipment assignment associated with each user of the plurality of users in the database, and
	[electronic devices may be recorded in an asset management database that may be interconnected with registration and management system and the databases to advance efficiency, security, monitoring and/or accountability in operation (0122; see also 0104, 0109, 0160, 0173)]
	track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment in the database;
	[End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste (0104); In a property management application and/or a supply chain management application, RFID devices may be applied to items of property and may include sensors for monitoring those items, e.g., environmental conditions, GPS location, and the like (0214); a mixed system of barcode and RFID identification may be employed (0216); using a GPS receiver associated with a smart phone to determine location information (0093); geo-tracking of the locations of personnel, electronic devices, and equipment (0176); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182)]
	receive and store in the database medical information about an event participant under medical care at the event, 
	[create and maintain an official database of persons served and/or considered victims (0138); data includes medical issues such as triage processes, austere and other medical care… patient reception and processing, assessment of health and/or medical needs (0120); The functional modules utilize the data in the monitor data entered into the relational database in relation to particular persons (0080); all data captured and all related location data is uploaded to a central facility for storing in the one or more relational databases (0182; see also 0068, 0114, 0118)]
	send a notice electronic communication to a predefined contact of a location and a status of an event participant under medical care at the event, and, 
	[As reports of lost or separated persons are made, e.g., via a kiosk or smart device, data therefor is automatically communicated to the central computer database which then monitors locations of RFID devices RB as reported by RFID readers RBR to identify the person reported missing, and to generate follow up notifications, e.g., "push" notifications, to the smart phone for the lost person's family or group, thereby to quickly and efficiently assist in re-uniting individuals with their family or group members (0198; see also Fig. 13 example of electronic communication sent to a group member informing them of medical emergencies and communicating a person’s status as being lost and directing them to a location); alerts regarding present or dangerous conditions nearby or ahead, alerts regarding lost or separated group members and instructions as to where and when to find such person, safety checks, requests and/or reminders regarding the presence and/or absence of any group members and/or instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information see also 0092 discussing capturing date and time information and identifying data of a patient associated with a particular event); provide notifications of such follow up actions and/or follow up events to the personnel involved in responding to such particular persons, locations, situations and/or events, or to the particular persons involved, so that required and/or desired follow up can and does occur (0080); the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082)]
	generate a report of medical [data] associated with the event; and, 
	[an event can typically involve volumes of data that relate to multiple people and/or multiple geographic locations and/or to multiple physical items; supplies, personnel, persons given medical treatment, and the locations thereof may be registered, monitored, tracked, and managed (0003; see also 0068, 0187); Acquiring all of the data associated with such events reliably and accurately, accumulating the acquired data in a form usable and useful for responding and/or managing personnel, and processing the accumulated data for conducting, monitoring and/or managing the event or the response to an event (0004) and reporting data captured and/or collected to health departments, emergency management agencies and/or other entities (0068); a response to a request for a report may utilize actual data related to an event (0069; see also 0103, 0104, 0123-0124, 0135-0136); Demographic data and other data of persons, e.g., subjects and/or victims, is entered as is data relating to damage, conditions, claims and/or other needs (0125); reporting and assessing situations; capturing data not only at a particular time, but also a chronological history of conditions, situations, and/or events and one or more locations (0103; see also 0124); correlating of the data to other data that are generally not affected by changes in events and/or time, the other data including geographic identifying data and date and time data… changing conditions can affect the effectiveness of the program…data representative of the conditions at defined locations and times is collected and is correlated to other related data, so that an accurate representation of various locations, conditions and situations can be registered and monitored, and managed, wherein the unique identifiers provide at least one linking basis for such correlation (0066)]
	the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an electronic communication to one or more staff users of the event of an emergency condition during the event.  
	[the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082); alerts regarding present or dangerous conditions nearby or ahead, alerts regarding lost or separated group members and instructions as to where and when to find such person, safety checks, requests and/or reminders regarding the presence and/or other messages that may be necessary or advisable in the situation (0192); real-time alerts of needs and/or situations or conditions that threaten health, life and/or property (0104); authorized public information may be released via one or more web servers to one or more public web sites where it is disclosed and available to the public, e.g., via the Internet, communication networks, wireless devices, and the like (0073)]
	Regarding, the limitation of:
	the medical patient tracking module is configured to record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event,
	Chung further discloses: 
	[registration of individual people, actions [providing medical treatment], and/or sites is performed by capturing an image and a geotagged location thereof using an electronic device, wherein the image may be date-time stamped (0179); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182); create and maintain an official database of persons served and/or considered victims (0138); medical issues such as triage processes, austere and other medical care… patient reception and processing, assessment of health and/or medical needs (0120)] 
	While the disclosure above teaches storing time-stamped data associated with providing medical treatment of persons served and/or considered victims in a manner in see also: [capturing check in information, storing check in information, and creating database records comprising check in information associated with assignments [assignments may be providing medical assistance] (0129): a check in and check out process (0132); each item of data is both geo-tagged and time-stamped at its source, and both the geo-tag and time-stamp are maintained with that data wherever it may be used and stored (0070); a unique identifier may be contained on data collection forms, such as a registration form; the unique identifier serves as the linking identifier relating various data relating to a particular person and/or location and/or event may be centrally provided; geo-tagging data, date-time stamp data and/or individual personal data may be combined (0072)]
	As such, the disclosure of Chung suggests that a user tasked with providing medical treatment for a person may incorporate the element of a check in and check out process with patient reception and processing, assessment of health and/or medical needs in order to create and maintain a database of persons served and/or considered victims. Additionally, Chung suggests when a person fills out registration information for an event, the person is linked to a unique identifier relating various data relating to a particular person and/or location. Providing medical treatment at the event comprises patient reception and processing, and each item of data (the arrival of the person in need of medical treatment, any treatment provided, and the completion of medical 
	In summary, Chung teaches using a system comprising a server relational database, and using smartphone applications to perform functions, such as generating, managing, coordinating, and communicating tasks to field personnel and monitoring the status. A task may be to provide medical treatment, provision equipment and supplies, or any other required action. Messages, reminders, and data relating to tasks may be automatically pushed to field personnel responsible for their action and reporting of status and completion. The organizational structure associated with an event may include vertical and horizontal organizational and communication connections. Data relating to task assignment data and task status is accumulated and available in the relational database, and a complete listing of all actions and their respective status is displayable. Updating of data and actions is automatically coordinated in real-time. End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste. Tasks may be documented, wherein the electronic device may be utilized to capture geo-tagging data and date-time stamp data associated with tasks, such as persons receiving equipment or receiving medical treatment. Unique identifiers may be associated with equipment and people at the event. The system may create and maintain an official database of persons served and/or considered victims to store data such as medical issues, medical care, patient reception and processing, assessment of health and/or 
	While Chung teaches generating reports associated with the event, including data associated with providing medical care, Chung does not appear to explicitly recite medical statistics being reported. Additionally, while the Examiner asserts Chung teaches the broadest reasonable interpretation of the claims as related to recording a medical check-in time and a medical check-out time, as discussed above, in order to advance compact prosecution, the Examiner introduces EventScotland to more specifically address the limitations, particularly with respect to a medical check in time, a medical check out time, and reporting statistics associated with an event.
EventScotland — which like the present invention is directed to event management — discloses:
	the medical patient tracking module is configured to record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, 
	[an event plan may include a map which may feature service and utility points, including first aid/ambulance location (pdf pgs. 141-143); To ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims, make sure that you put a process in place to record all incidents (pdf pg. 122); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146; see also pdf pgs. 122-123); Pro Forma Reports – reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (pdf pg. 170)] This suggests a procedure for reporting an incident of an accident or injury may incorporate the element of sign in/out sheets with accident reports to ensure each incident is written down and described in full to document times associated with the incident, such as the time the incident occurred, the time the person checked in and 
	receive and store in the database medical information about an event participant under medical care at the event, 
	[For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. It should be clear in the Event Safety Memo, how and to whom individual incidents should be reported. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123)]
	send a notice electronic communication to a predefined contact of a location and a status of an event participant under medical care at the event, and,
	[monitor health & safety at the event (pdf pg. 145); Supply all staff with easy-to-read laminated cards which feature the contact numbers of all key individuals involved in the running of the event along with radio channels (pdf pg. 149); distributing an Event Safety Memo to all those working the event to give specific and easy-to-follow advice to highlight particular safety aspects they should be aware of such as incident or emergency codes and incident reporting procedures (pdf pg. 145); site (or venue) a communication tool between everyone involved during the build-up and the live event. A copy of the plan should be given to all the managers, appropriate contractors and agencies working at the event for quick and easy reference…the map may feature service and utility points, including first aid/ambulance location (pdf pgs. 141-143); an event manual may comprise: contact details for each individual; roles and responsibilities of all key agencies; the physical layout of the event site; Method Statements on all operational and safety aspects of the event may include information on security provisions, and site facilities (such as medical provisions and lost persons), wherein site facilities are plotted on the site/venue plans; information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for lost persons, medical emergencies, and any other emergency announcements; and Appendices for ancillary and support information that may be required for reference during the operation of the event, such as risk assessments, safety memos, staff briefing document, etc. (pdf pgs. 166-167); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. It should be clear in the Event Safety Memo, how and to whom individual incidents should be reported. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123)]
	generate a report of medical statistics associated with the event; and, 
	[communicating results of the event (pdf pg. 207); monitor the success of the plan prior, during, and after the event (pdf pg. 209); a risk assessment to identify and minimize risks… reduce or neutralize the level of risk associated with those who have a chance of being affected or harmed by any aspect of the event (pdf pg. 157); carry out a specific risk assessment for each new risk (pdf pg. 158); risk assessment accounts for risk factors such as the type of event, timing, venue capacity, location (outdoor/indoor), crowd information (such as profile, history, habits, disorder, surging, special needs, welfare, etc.), weather conditions, emergency announcements (pdf pg. 158); distributing the Risk Assessment, appended with various supporting information (pdf pg. 159); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. It should be clear in the Event Safety Memo, how and to whom individual incidents should be reported. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146); Demographic data and other data of persons, e.g., subjects and/or victims, is entered as is data relating to damage, conditions, claims and/or other needs (0125, Fig. 10B); research associated with event visitors may include data collected from attendees; data collected may include population statistics; data collection methodology may account for sample size; probability calculations; statistical principles associated with the sample size; the sample size providing a balanced representation of the audience; quantitative data includes numbers and percentages of attendance, demographics, patterns of attendance, etc. (pdf pgs. 215-216); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123)]
	As described by EventScotland, the event plan may comprise procedures to record all incidents, such as emergencies or accidents, wherein each incident or occurrence should be written down and described in full to gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. Reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. A risk assessment (i.e., a report) may be carried out for each new risk (i.e., new data or conditions) to identify and minimize risks. The system may monitor the success of the plan prior, during, and after the event and communicate results of the event in the form of a risk assessment [report], wherein the risk assessment may account for risk factors associated with event location data, conditions, and crowd information, and may comprise statistical principles and statistics related to event location data, conditions, medical data, and demographic data in order to reduce or neutralize the level of risk associated with those who have a chance of being affected or harmed by any aspect of the event.
EventScotland further discloses:
	assign a plurality of jobs associated with an event to a plurality of users […] and to store […] each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, send an electronic communication of the job assignment to each user of the plurality of users,
	[Putting together the Event Action Plan is a straightforward task that involves listing key activities against a timeline and stating who will be responsible for delivering each element (pdf pg. 28); a chronological calendar of tasks leading up to the event…Use team meetings to update the plan and then make sure that all revisions are circulated to those who are working from the plan (pdf pg. 29); A roles and responsibilities chart… Make sure that meetings are minuted, agreed actions are followed through and there is a paper trail for all decisions that have been agreed (pdf pg. 148); ensure all key staff have mobile phones (pdf pg. 149)]
	a plurality of users in a hierarchal organizational structure associated with the event 
	[As the event manager, you should act as the coordinator for all sub-groups and should feed all outcomes back to the event team and Steering Group/Board. The event team may comprise an event director, a plurality of group managers, a plurality of assistants, and crew… an organizational chart or staffing plan setting out the structure of your event team (pdf pg. 51; see also pdf pgs. 27, 29, 41, 47-49, 148)]
	record a job completion status in the database for each of the plurality of jobs in the database, and to update the job completion status based on job completion input received from a corresponding user, 
fields for information such as the activities required for an event, name of responsible party, and status of the activity (pdf pgs. 30-31)]
	send real-time electronic communications of event management information during the event to users and to 
	[ensure all agencies are effectively communicating with each other… (pdf pg. 141; see also pdf pg. 148); communicating results of the event/competition during the event; setting up a mailing list for people to receive the latest event news via email (pdf pg. 207)]	 
	the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an electronic communication to one or more staff users of the event of an emergency condition during the event.  
	[the assistance of Emergency Services may be required during the operation of the event (pdf pg. 151); Emergency announcements (pdf pg. 158); Emergencies and Protocol – detail procedures for lost persons, medical emergencies, and any other emergency announcements (pdf pg. 167); ensure all agencies are effectively communicating with each other (pdf pg. 141); communicating results during the event…setting up a mailing list for people to receive the latest event news via email (pdf pg. 207); allocating a communication channel for different user groups, including an Emergency Channel (pdf pgs. 148, 167); communicating via information stands, printed material, stewards, screen messages and PA announcements in the event of an incident or emergency (pdf pg. 149)]

	In summary, EventScotland teaches event management comprising an Event Action Plan [event plan] listing key activities against a timeline and stating who will be responsible for delivering each element, wherein the event plan acts as a communication tool between everyone involved during the build-up to an event and during the event. The event plan may comprise a map, which may feature service and utility points, including first aid/ambulance location. An event manual may comprise: contact details for each individual; roles and responsibilities of all key agencies; information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for lost persons, medical emergencies, and any other emergency announcements; and Appendices for ancillary and support information that may be required for reference during the operation of the event, such as risk assessments, safety memos, staff briefing document, etc. The event plan may comprise detailed procedures, such as emergency announcements and incident reporting procedures, wherein each incident or occurrence should be written down and described in full (i.e., gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc.) to ensure all agencies are effectively communicating with each other, communicate results, incidents, and/or emergencies during the event, and to ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims.
EventScotland also teaches a plurality of reports, wherein reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. This suggests a procedure for reporting an incident of an accident or injury may incorporate the element of sign in/out sheets with accident reports to ensure each incident is written down and described in full to document times associated with the incident, such as the time the incident occurred, the time the person checked in and out of the first aid area, and any times associated with when medical treatment was offered/refused/accepted in order to ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims.
	EventScotland also teaches: data collected from event attendees; data collected may comprise statistics; entering demographic data and other data of persons, e.g., subjects and/or victims, is entered as is data relating to damage, conditions, claims and/or other needs; data collection methodology may account for sample size; probability calculations; statistical principles associated with the sample size; the sample size providing a balanced representation of the audience; quantitative data includes numbers and percentages of attendance, demographics, patterns of attendance, etc.; performing a risk assessment accounting for risk factors such as the type of event, timing, venue capacity, location (outdoor/indoor), crowd information (such as profile, history, habits, disorder, surging, special needs, welfare, etc.), weather conditions, emergency announcements; monitoring the success of the event plan prior, during, and after the event; and communicating results of the event. This suggests that reports may comprise collected data, risk assessments, and statistics associated with event location data, attendee data, and medical data associated with medical treatment EventScotland teaches generating reports and communicating results of the event, including collecting data from event attendees, reporting data associated with medical treatment for event attendees, evaluating research associated with event attendees, and applying statistical principles to the collected data.
	As related to the disclosure of Chung, EventScotland teaches creating an Event Action Plan to coordinate tasks and manage personnel prior to and during an event and providing the Event Action Plan to appropriate personnel prior to the event. Creating an Event Action Plan comprises creating detailed procedures for medical emergencies and any other emergency announcements, including detailed procedure for responding to, documenting, and reporting medical emergencies to ensure you are able to successfully manage any insurance claims or defend any illegitimate claims. The Event Action Plan also includes site contacts associated with providing emergency and medical services and how to get in touch on site during the event. The Event Action Plan for an event serves as a communication tool during the event, and a map may feature service and utility points, including a first aid/ambulance location. The procedure for reporting incidents details how and to whom incidents should be reported. Each incident should be written down and described in full. Reports may comprise Pro Forma Reports, Incident reports, and Accident/Injury reports. A Pro Forma Report may comprise sign-in/sign-out sheets. The procedure for recording an accident or incident may require gathering key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. Including the element sign-in/sign-out sheets helps to document and report medical emergencies to 
	Chung teaches event management. EventScotland teaches event management.
	Applying the disclosure of EventScotland to Chung would simply result in incorporating the known elements of event management taught by EventScotland with the system and method for event management as taught by Chung with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: creating an Event Action Plan; creating detailed procedures for medical emergencies and any other emergency announcements, including detailed procedure for responding to, documenting, and reporting medical emergencies; a Pro Forma Report comprising a sign-in/sign-out sheet; an Accident/Injury Report; an Incident Report; generating reports and communicating results of the event, including collecting data from event attendees; reporting data associated with medical treatment for event attendees; evaluating research associated with event attendees; and applying statistical principles to the collected data (as taught by EventScotland) with the method and system for event management (as taught by Chung) to effectively document data associated with event management, identify risks associated with risk factors, reduce or neutralize the level of risk associated with those who have a chance of being affected or harmed by any 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 16, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the resource management module is configured to store in the database a plurality of elements associated with the event, 
	[data associated with tasks, including the provision of supplies, equipment, and inventories of supplies and equipment are accumulated and available in the relational databases (0160; see also 0173)]
	where the plurality of elements comprises an event name, 
	[The registration form typically includes a title section wherein the purpose of the form may be indicated (0096)] This suggests using the event name as the title 
	an event date, registration timelines, and a number of participants.  
	[correlating registration data to date and time data and to one or more unique identifiers that are associated with particular participants, locations and/or events (0066); a unique identifier may be contained on data collection forms, such as a registration form; the unique identifier serves as the linking identifier relating various data relating to a particular person and/or location and/or event may be centrally provided; geo-tagging data, date-time stamp data and/or individual personal data may be combined (0072; see also 0125); generating a unique identifier from data relating to the location, situation, event and/or persons involved (0072); making registration data readily available in connected and traceable and related ways that facilitate management of whatever is being monitored and/or managed… changing conditions can affect the effectiveness of the program (0066); acquiring data relating to each registrant and associating the data and each registrant with a unique identifier; registering people during a given time period (0099, 0102); accounting for the number of participants (0064); Preferably each item of data is both geo-tagged and time-stamped at its source, and both the geo-tag and time-stamp are maintained with that data wherever it may be used and stored. Preferably, the unique identifier is likewise associated with and maintained with such data (0070)] This suggests storing an event date, storing registration timelines, and storing a number of participants.	
	EventScotland further discloses:
	where the plurality of elements comprises an event name, an event date,
	[An example template for an Event Action Plan comprises fields for the Event Name and Date of Event (pdf pg. 30; see also pdf pgs. 39, 160)]		 
	registration timelines, and 
	[the Event Action Plan details key project milestones and activity against a timeline (pdf pgs. 28-29 and Fig. 1.2 on pdf pgs. 30-31 illustrating a calendar comprising multiple activity milestones leading up to the event; see also pdf pgs. 17, 29, 41, 202)]
	a number of participants.  
	[quantitative data associated with an event includes numbers and percentages of attendance (pdf pg. 216; see also pdf pgs. 151 discussing Police and Medical Services presence being based on audience numbers)]
	The motivation and rationale referenced in discussing claim 15 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 17, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
Chung further discloses:
	wherein the status of a participant under medical care is a real time injury status or a health issue status.  
	[patient reception and processing, assessment of health and/or medical needs (0120); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information (0104); the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082)]
	The motivation and rationale referenced in discussing claim 15 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 18, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the inventory module is configured to receive and save to the database information concerning an inventory or the equipment required for the event.  
	[assigning and/or delivering electronic devices to regional and local facilities and deploying personnel with the electronic devices (0122; see also 0109, 0136, 0159); electronic devices may be recorded in an asset management database that may be interconnected with registration and management system and the databases thereof, thereby to advance efficiency, security, monitoring and/or accountability in operation (0122; see also 0104, 0160, 0162, 0173); In a property management application and/or a supply chain management application, RFID devices may be applied to items of property and may include sensors for monitoring those items, e.g., environmental conditions, GPS location, and the like (0214); a mixed system of barcode and RFID identification may be employed (0216); geo-tracking of the locations of personnel, electronic devices, and equipment (0176); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182)]
	Additionally, the discussion of the substantially similar limitation of claim 15 of, “track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment in the database,” applies here, as well.
Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 19, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the inventory module is configured to track an inventory or equipment item for a duration of the event and 
	[In a property management application and/or a supply chain management application, RFID devices may be applied to items of property and may include sensors for monitoring those items, e.g., environmental conditions, GPS location, and the like (0214; see also 0109); a mixed system of barcode and RFID identification may be employed (0216); geo-tracking of the locations of personnel, electronic devices, and equipment (0176); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182; see also 0160, 0173, 0176)]
	communicate information concerning the inventory or equipment to one or more staff users via a mobile module.  
	[electronic devices may include mobile equipment, such as a smart phone (0091, 0093, 0111); electronic devices may use applications software for the coordination of tasks (0069, 0130); the unique identifier of electronic devices can be used in directing generated messages (0136); the provision of equipment may be documented…communicated to such personnel via electronic devices or other means (0162; see also 0173); automatically pushing data relating to necessary or desired action to personnel and or agencies responsible for the implementation and/or management of such activities. Such pushed data is preferably automatically communicated to the electronic devices 30 of the responsible personnel for their action and reporting of status and completion (0119; see also 0072, 0078, 0105, 0107)] This suggests sending electronic communication to a user via a mobile device, wherein the electronic communication may comprise information associated with the task of assigning equipment to users, reminders and instructions associated with the task, and the unique identifier associated with equipment assigned to users.
	The motivation and rationale referenced in discussing claim 15 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 20, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the emergency alert module is configured to send an electronic notification to an administrator user 
	[the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082); Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste. The fully automated generation and delivery of "push" notifications to all appropriate responsible personnel and/or entities, e.g., via SMS, MMS, e-mail and/or telephone, can improve response quality and shorten response time (0104); all authenticated and/or verified data is pushed out (e.g., transmitted) to appropriate local, state and regional entities and/or systems for monitoring and action (0116)]
	in response to the receipt of the electronic notice of an emergency condition at the event from the staff user.  
	[data associated with an emergency may be captured and/or collected/entered by a user from an electronic device, such as a camera or cell phone, wherein the data is associated with a particular event, the location of the device, biometric identifying data captured by the device, and related data entered via a data entry device, e.g., personal identifying data comprising the identity and authority of the data collector or official, or the like (0092; see also 0089, 0095, 0106, 0191, Fig. 4, Fig. 6); all authenticated and/or verified data is pushed out (e.g., transmitted) to appropriate local, state and regional entities and/or systems for monitoring and action (0116)]
	As described by Chung, a user may provide data associated with an emergency via an electronic device, such as a cell phone, wherein the data is associated with a particular event and location, and wherein related data entered may include personal identifying data comprising the identity and authority of the data collector or official, or the like. As such, the related data comprising identity and authority of the data collector or official may be used to authenticate and/or verify the data (i.e., verify the collected data is from a staff user). All authenticated and/or verified data is pushed out (e.g., transmitted) to appropriate local, state and regional entities (which may include administrator users) and/or systems for monitoring and action. The web-based database automatically generates and communicates action-driven requests, alerts and i.e. operating personnel may include administrator users and field personnel may include staff users) via any and/or all available communications paths to the electronic devices of the involved operating and field personnel to aid in assisting and reporting of relevant status data in real time to improve response quality and shorten response time.
	Additionally, EventScotland further discloses:
	wherein the emergency alert module is configured to send an electronic notification to an administrator user 
	[As the event manager, you should act as the coordinator for all sub-groups and should feed all outcomes back to the event team and Steering Group/Board. The event team may comprise an Event Director, an Event Manager, a plurality of group managers, a plurality of assistants, and crew (pdf pg. 51; see also pdf pgs. 27, 41, 47-48); monitor the success of the plan prior, during, and after the event (pdf pg. 209); Emergency announcements (pdf pg. 158); Emergencies and Protocol – detail procedures for lost persons, medical emergencies, and any other emergency announcements (pdf pgs. 166-167; see also pdf pgs. 13, 156, 158); communicating results during the event…setting up a mailing list for people to receive the latest event news via email (pdf pg. 207); allocating a communication channel for different user groups, including an Emergency Channel (pdf pgs. 148, 167); communicating via information stands, printed material, stewards, screen messages and PA announcements in the event of an incident or emergency (pdf pg. 149)]
	in response to the receipt of the electronic notice of an emergency condition at the event from the staff user.  
see also pdf pgs. 143); the assistance of Emergency Services may be required during the operation of the event (pdf pg. 151); ensure all agencies are effectively communicating with each other (pdf pg. 141); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. It should be clear in the Event Safety Memo, how and to whom individual incidents should be reported. Ensure staff and volunteers are well briefed on how to report any incident (pdf pg. 146; see also pdf pgs. 122, 148); an event manual may comprise: contact details for each individual; roles, and responsibilities of all key agencies; Method Statements on all operational and safety aspects of the event may include information on security provisions, and site facilities (such as medical provisions and lost persons); information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for lost persons, medical emergencies, and any other emergency announcements (pdf pgs. 166-167; see also pdf pgs. 13, 156, 158, 189); contact information may include a name, a phone number, a web address, a link to a website, and an email address (pdf pgs. 188, 200, 206, 233); allocating a communication channel for different user groups, including an Emergency Channel (pdf pgs. 148, 167)]
	As described by EventScotland, event management may comprise a plurality of groups including event staff, volunteers, emergency services, police, and other entities, i.e., event management may comprise administrator users and staff users). The event plan, which comprises an Event Safety Memo, may include a procedure for reporting incidents and occurrences and may also include information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site). The event plan may also include detailed procedures for medical emergencies and emergency announcements. Staff should be well briefed on how to report any incident, wherein how and to whom individual incidents should be reported should be clear. Communication channels for communicating during the event may include phone numbers, email addresses, or radio communication. The Event Manager should act as the coordinator for all sub-groups and should feed all outcomes back to the event team. As such, a staff user may report an incident to the Event Manager, (i.e., receiving electronic notice of an emergency condition from the staff user). The Event Manager may then send the electronic notice to an administrative user, such as the Event Director or the contact for the emergency services group. Detailed procedures for medical emergencies and any other emergency announcements for every aspect of health and safety ensure effective communication of announcements in the event of an incident or emergency during an event. 
	Applying the disclosure of EventScotland to Chung, a staff user may report an incident or emergency event via a mobile device, wherein related data is authenticated and/or verified to confirm the data is from a staff user. The authenticated and/or verified data may then be transmitted to the Event Manager (i.e. an administrative user) and/or systems for monitoring and action. The Event Manager may then send the electronic i.e. administrative users and staff users) via any and/or all available communications paths to the electronic devices of the involved operating and field personnel to ensure effective communication of announcements in the event of an incident or emergency during an event, aid in assisting and reporting of relevant status data in real time, improve response quality, and shorten response time.
	Applying the disclosure of EventScotland to Chung would simply result in incorporating the known elements of event management taught by EventScotland with the system and method for event management as taught by Chung with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
	The motivation and rationale referenced in discussing claim 15 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 21, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the emergency alert module is configured to send an electronic communication to one or more participants in the event of an emergency condition during the event.  
	[the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082; see also 0104, 0192 discussing real-time alerts of needs and/or situations or conditions that threaten health, life and/or property)]
	The motivation and rationale referenced in discussing claim 15 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	
	Regarding claim 23, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the resource management module is configured to communicate meeting invitations to one or users of the plurality of users.  
	[tasks and/or actions can be automatically generated and communicated to ("pushed" out to) electronic devices, such as requests and/or reminders regarding the presence and/or absence of any group members and/or instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192); the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths, e.g., SMS, MMS, E-mail, facsimile (fax) and/or computer-generated telephone calls, e.g., directly to electronic devices 30, e.g., to the electronic devices 30 of the involved operating and field personnel, and to victims, participants and clients (0082)] A request regarding the presence of any group members and/or instructions regarding where and when to proceed or otherwise participate may be interpreted as a meeting invitation. As such, the disclosure teaches or suggests communicating meeting invitations to one or users of the plurality of users.
	Additionally, EventScotland further discloses:
	wherein the resource management module is configured to communicate meeting invitations to one or users of the plurality of users.   
	[The nature, size and structure of the event will have an influence on how many meetings you have but it is likely you will require to meet with: Your organization’s management team and temporary/part-time staff; Key external contractors; Your client (if you have one); Steering-group and management sub-groups; Funders and sponsors of the event (pdf pg. 225); the Event Action Plan may include key meetings – i.e. steering group or sub-committee meetings; (pdf pg. 29; see also Fig. 1.2 at pdf pg. 30 wherein a calendar communicates scheduled meetings); If appropriate to the nature of your event, you may wish to invite one or more people from the following agencies onto your Health and Safety Sub-Group: Police, Fire Brigade, Medical Services (pdf pg. 151); invite a senior supervisor to join the Health and Safety Sub-Group (pdf pg. 156); Use team meetings to update the plan and then make sure that all revisions are circulated to those who are working from the plan (pdf pg. 29)] This teaches or suggests inviting one or more users to meetings, wherein all revisions of the Event Action Plan are circulated to those working from the plan (i.e., such as those on the steering-group or sub-groups), wherein the Event Action Plan comprises a calendar that communicates meeting invitations to different people in different groups. Representatives from Police, Fire Brigade, and Medical Services may be invited to join a sub-group, and, as such, would be invited to the sub-group meetings, and all revisions of the Event Action Plan, including the calendar indicating group meetings, would be circulated to them. As such, this teaches or suggests inviting one or more users to meetings and communicating meeting invitations to the users.
	The motivation and rationale referenced in discussing claim 15 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of EventScotland, and further in view of Illiff, U.S. Patent Application Publication 20010029322.
	Regarding claim 22, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15, which comprises, generate a report of medical statistics associated with the event. Claim 22 recites examples of medical statistics included in the report.
	Chung further discloses:
	wherein medical statistics are selected from the group consisting of: a total number of admitted participants with weather conditions per medical location for a given hour,
	[accounting for the number of participants (0064); a check in and check out process (0132); registration of individual people, actions [providing medical treatment], and/or sites is performed by capturing an image and a geotagged location thereof using an electronic device, wherein the image may be date-time stamped (0179); All data captured, all images and all related location data, including GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182); create and maintain an official database of persons served and/or considered victims (0138); medical issues such as triage processes, austere and other medical care… patient reception and processing, assessment of health and/or medical needs (0120); acquiring data relating to each registrant and associating the data and each registrant with a unique identifier; registering people during a given time period (0099, 0102); linking unique identifiers relating various data relating to a particular person and/or location and/or event; geo-tagging data, date-time stamp data and/or individual personal data may be combined (0072; see also 0125); correlating registration data to date and time data and to one or more unique identifiers that are associated with particular participants, locations and/or events (0066); events may be catastrophic events or disaster events, and can typically involve volumes of data that relate to multiple people and/or multiple geographic locations (0003); events may be associated with a hurricane or a tsunami, wherein sites, buildings, facilities, damage conditions, supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003); reporting of conditions, events, and the like (0123); obtain and report data, images, location and other data useful in providing services and/or assistance. (0124); changing conditions can affect the effectiveness of the program…data representative of the conditions at defined locations and times is collected and is correlated to other related data, so that an accurate representation of various locations, conditions and situations can be 
	a diagnosis detail, and medical statuses.  
	[create and maintain an official database of persons served and/or considered victims (0138); data includes medical issues such as triage processes, austere and other medical care… patient reception and processing, assessment of health and/or medical needs (0120); Demographic data and other data of persons, e.g., subjects and/or victims, is entered as is data relating to damage, conditions, claims and/or other needs (0125); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information (0104; see also 0092 discussing capturing date and time information and identifying data of a patient associated with a particular event)]
	As such, Chung teaches the emergency event may be associated with weather conditions at different sites resulting in the desire to register, monitor, track, and manage injured persons and locations. Chung also teaches accounting for the total number of participants and creating and maintaining a database of persons served and/or considered victims, wherein the data includes patient reception and processing, assessment of health and/or medical needs, medical issues, medical care, [i.e., a diagnosis detail and medical statuses] wherein all data is geo-tagged and time-stamped. This teaches maintaining data associated with the event location, weather conditions, total number of participants, the total number of persons who were provided medical treatment [admitted]. The data may be associated with a plurality of locations, i.e., such as per hour). Chung also teaches that communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information [i.e., medical statuses].
	EventScotland discloses:
	a total number of admitted participants with weather conditions per medical location for a given hour, a percentage [associated with collected data],
	[a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123); quantitative data includes numbers and percentages of attendance, demographics, patterns of attendance, etc. (pdf pgs. 215-216); risk assessment accounts for risk factors such as the type of event, timing, venue capacity, location (outdoor/indoor), crowd information (such as profile, history, habits, disorder, surging, special needs, welfare, etc.), weather conditions, emergency announcements (pdf pg. 158); reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (pdf pg. 170); risk factor associated with weather conditions for the location of a particular venue for the season and date of the event; inclement weather may affect the event (pdf pg. 24)]
	a diagnosis detail, and medical statuses.
	[a procedure for reporting incidents and occurrences. Each incident or occurrence should be written down and described in full (pdf pg. 146; see also pdf medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123)]
	As such, EventScotland teaches recording all incidents, each incident or occurrence should be written down and described in full, gathering details of any damage to property or persons, and documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused, and that qualitative data includes numbers and percentages [i.e., a total number of admitted participants, a percentage associated with collected data, a diagnosis detail, and medical statuses]. EventScotland also notes that inclement weather may affect the event and teaches that risk assessment accounts for risk factors associated with the event location (outdoor/indoor), crowd information, and weather conditions. Therefore, the event data may comprise numbers and percentages of attendance, a record of all incidents, details of any damage to persons, documentation related to the injured person [i.e., the total number of admitted participants, a percentage associated with the data, diagnosis details, and medical statuses]
	Applying the disclosure of EventScotland to Chung would simply result in incorporating the known elements of event management taught by EventScotland with the system and method for event management as taught by Chung with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
Chung and EventScotland do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	While the combination of Chung and EventScotland teaches the broadest reasonable interpretation of the elements and limitations discussed above as related to event management comprising collecting, storing, and reporting details associated with events and medical treatment provided, and generally disclose evaluating data in terms of multiple factors (such as data associated with the event, the number of persons, medical treatment data, location data, and weather conditions) and statistical principles, the combination of Chung and EventScotland does not appear to explicitly recite performing operations on the medical data to provide the explicit medical statistic of data per unit of time and a percentage of chief complaints. 
	However, the Examiner asserts that the combination of Chung and EventScotland discloses the individual elements associated with the medical statistics/medical data in a manner which results in the claim limitations being obvious to one of ordinary skill in the art. It would be obvious to evaluate the individual elements of medical data of each individual, or of all individuals, in any desired manner, such as analyzing and correlating medical data to identify medical statistics/medical data based 
	However, in the interest of compact prosecution, while Chung and EventScotland are both directed to event management and comprise collecting, storing, and reporting details associated with events and medical treatment provided, and generally disclose evaluating data in terms of multiple factors (such as data associated with the event, the number of persons, medical treatment data, location data, and weather conditions) and statistical principles, the Examiner notes the combination of Chung and EventScotland does not appear to explicitly recite, a percentage of chief complaints and evaluating medical data per unit time.
	However, Illif is introduced to more explicitly address the limitations as related to generating a report of medical data/medical statistics, particularly with respect to a percentage of chief complaints and evaluating medical data per unit time.
	Illif — which like the present invention is directed to storing and providing medical data — discloses:
	a percentage of chief complaints, 
	[a function to elicit the chief complaint from user (0727; see also 0728); Nearly 90% of all patient complaints are confined to approximately 100 medical problems (0016); a medical algorithm may take into account how many times a person has consulted the same algorithm within a short period of time for the same problem (0024; see also 0200); one of a group of functions called "meta" keeps track of the number of times the MDATA system has been consulted for the same problem. Once a threshold is reached, the MDATA system advises the patient that the number of consultations alone, for the same complaint, may signify a problem. The system then makes an appropriate recommendation (0128; see also 0285); Instead of physicians spending valuable time duplicating tasks, the MDATA system utilizes medical experts from each medical specialty who write detailed algorithms for the treatment of the 100 or so most commonly encountered complaints in family practice and emergency medicine (0117); the percentage of patients associated with a specific complaint (0121); determine the probability of one diagnosis versus another (0311)]
	Additionally, Illiff further discloses:
	wherein medical statistics 
	[estimating the probability of certain conditions based on history, and applying the statistical information that is generated to provide the patient with advice and pass along these probabilities to the entire medical community (0122); identifying trends in medical history data (0344); pattern matching analysis (0352); patient response records are time stamped and stored in a database, wherein the gather response patterns and statistics and generate appropriate reports (0202)]
	are selected from the group consisting of: a total number of admitted participants 	[The meta function allows the system 100 to make an inference based upon the number and frequency of previous patient consultations (or, "medical complaints") and the system's previous diagnostic assessments (0335); one of a group of functions called "meta" keeps track of the number of times the MDATA system has been consulted for the same problem. Once a threshold is reached, the MDATA system advises the patient that the number of consultations alone, for the same complaint, may signify a problem. The system then makes an appropriate recommendation (0128; see also 0335)]
	[a total number of admitted participants] with […] conditions […] for a given hour,
	[a time-density analysis for a number of factors with regard to the number of complaints per unit of time (0025; see also 0024, 0369-0370, 0399, 0518); time stamp values indicate the date and time to be used for the beginning and end of the time window under consideration (0341, 0342); a meta analysis may match various parameters against a predetermined threshold to evaluate patient problems in the context of a patient’s consultation history file…calculates how many times the patient has consulted the system for the same complaint… For each problem, the MDATA system 100 allows a specified number of system consultations, per unit of time, before it takes action…The threshold, of course, is different for each complaint, and may be modified by a set of sensitivity factors. Alternately, the system 100 uses a time density ratio (TDR) calculated by the meta function 500 to determine if a see also 0518); patient location (0598, 0651)]
	a total number of admitted participants with weather conditions per medical location […],
	[a meta analysis matches various parameters against a predetermined threshold… For each problem, the MDATA system 100 allows a specified number of system consultations, per unit of time, before it takes action (0285; see also 0518); "E-Codes" to classify environmental events, circumstances, and conditions as the cause of injury, poisoning, other adverse effects, and the context (e.g., accident) (0125; see also 0211)]
	a diagnosis detail, and medical statuses.
	[Previous medical advice algorithms do not have a way of detecting the consciousness level of the person seeking consultation. The MDATA system invokes a "mental status examination" whenever a complaint or problem has the possibility of an altered level of consciousness (0026; see also 0278, 0413, 0416, 0548); An evaluation process performs a patient diagnosis. A treatment table process obtains current treatment information for a particular disease or diagnosis (0196);  monitoring a patient’s progress or worsening over time, and checking for and responding to changing conditions over time (0027, 0102; see also 0221, 0270, 0287, 0703, 0705); a person desiring medical advice and having access to a personal computer (PC) loads a program into the PC to produce a stand-alone medical diagnostic and treatment advice (SA-MDATA) system and provide diagnosis and treatment recommendations (0031); the medical algorithm scores at least a portion diagnoses a medical condition associated with the executed medical algorithm if the score reaches or passes a threshold, wherein the diagnosed medical condition is communicated via the output device (0033; see also 0032, 0034, 0134, 0204, 0207, 0416); receiving medical advice particular to a medical condition associated with the medical algorithm (0036); display medical charts to compare the patient's health status to population averages (0671)]
	In summary, Illif teaches: eliciting a chief complaint; keeping track of the number of consultations for the same problem, wherein the number of consultations for the same complaint may signify a problem; identifying the most commonly encountered complaints; identifying the percentage of patients associated with a specific complaint; notes that 90% of all patient complaints are confined to approximately 100 medical problems (i.e., the percentage of chief complaints); medical data and statistics may comprise analysis for a number of factors with regard to the number of complaints per unit of time, making inferences based on the number and frequency of patient consultations associated with complaints and the system's previous diagnostic assessments, a medical algorithm may take into account how many times a person has consulted the same algorithm within a short period of time for the same problem, and the number of consultations alone, for the same complaint, may signify a problem (i.e., a total number of patients treated [admitted] with conditions per unit time, a diagnosis detail, and medical statuses), 
	While Illif does not explicitly recite weather conditions, Illif teaches medical data may comprise environmental events, circumstances, and conditions as the cause of injury, poisoning, other adverse effects, and the context (e.g., accident). 
Chung teaches event management. EventScotland teaches event management. Illif teaches storing and providing medical data.
	As noted above, the combination of Chung and EventScotland teaches the broadest reasonable interpretation of the elements and limitations discussed above as related to generating a report associated with medical data of an event and location data associated with an event, but does not appear to explicitly recite performing operations on the medical data to provide the explicit medical statistic per unit of time and a percentage of chief complaints.
	As discussed above, Chung teaches: an event may involve data relating to multiple people, multiple locations, and multiple items; supplies, personnel, persons given medical treatment, and the locations thereof may be registered, monitored, tracked, and managed; creating and maintaining a database of persons served and/or considered victims; patient reception and processing, assessment of health and/or medical needs; geo-tagging and date-time stamping all data captured; demographic data and other data of persons relating to damage, claims, and/or other needs; linking unique identifiers relating various data relating to a particular person and/or location and/or event; reporting and assessing situations; generating reports, alerts, and announcements associated with the medical status and treatment of persons; and generating reports, alerts, and announcements associated with situations or conditions that threaten health, life and/or property.
	As discussed above, EventScotland teaches: procedures to record all incidents, such as emergencies or accidents, wherein each incident or occurrence should be written down and described in full to gather key information such as details of any etc.; a risk assessment (i.e., a report) may be carried out for each new risk (i.e., new data or conditions) to identify and minimize risks; monitoring the success of the plan prior, during, and after the event and communicating results of the event in the form of a risk assessment [report], wherein the risk assessment may account for risk factors associated with event location data, conditions, and crowd information, and may comprise statistical principles and statistics related to event location data, conditions, medical data, and demographic data in order to reduce or neutralize the level of risk associated with those who have a chance of being affected or harmed by any aspect of the event.
	Chung and EventScotland are both directed to event management and comprise collecting, storing, and reporting details associated with events and medical treatment provided, and generally disclose evaluating data in terms of multiple factors (such as data associated with the event, the number of persons, medical treatment data, location data, and weather conditions) and statistical principles. 
	Applying Illif to the combination of Chung and EventScotland would simply result in incorporating the specific processes associated with: evaluating medical data to provide medical statistics based on an algorithm accounting for a number of factors; analyzing medical data for a number of factors with regard to the number of complaints per unit of time; eliciting a chief complaint; keeping track of the number of consultations for the same problem, wherein the number of consultations for the same complaint may signify a problem; identifying the most commonly encountered complaints; and Illif. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: creating an Event Action Plan; creating detailed procedures for medical emergencies and any other emergency announcements, including detailed procedure for responding to, documenting, and reporting medical emergencies; a Pro Forma Report comprising a sign-in/sign-out sheet; an Accident/Injury Report; an Incident Report; generating reports and communicating results of the event, including collecting data from event attendees; reporting data associated with medical treatment for event attendees; evaluating research associated with event attendees; and applying statistical principles to the collected data (as taught by EventScotland) and the features of: evaluating medical data to provide medical statistics based on an algorithm accounting for a number of factors; analyzing medical data for a number of factors with regard to the number of complaints per unit of time; eliciting a chief complaint; keeping track of the number of consultations for the same problem, wherein the number of consultations for the same complaint may signify a problem; identifying the most commonly encountered complaints; identifying the percentage of patients associated with a specific complaint (as taught by Illif) with the method and system for event management (as taught by Chung) to analyze medical data based on a number of factors, identify the most commonly encountered complaints, and make inferences based upon the number and frequency of previous patient consultations. 
Chung, EventScotland, and Illif do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claim 24, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the resource management module is configured to store in the database a plurality of elements associated with the event, where the plurality of elements comprises an event name, an event date, registration timelines, and a number of participants; 
	The limitations above are taught by addressing the limitations of claim 16.
	the status of a participant under medical care is a real time injury status or a health issue status; 
	The limitation above are taught by addressing the limitations of claim 17.
	the emergency alert module is configured to send an electronic notification to an administrator user in response to the receipt of the electronic notice of an emergency condition at the event from the staff user; 
	The limitation above are taught by addressing the limitations of claim 20.
	the emergency alert module is configured to send an electronic communication to one or more participants in the event of an emergency condition during the event; 
	The limitation above are taught by addressing the limitations of claim 21.
	medical statistics are selected from the group consisting of: a total number of admitted participants with weather conditions per medical location for a given hour, a percentage of chief complaints, a diagnosis detail, and medical statuses; and, 
	The limitation above are taught by addressing the limitations of claim 22.
	the resource management module is configured to communicate meeting invitations to users.
	The limitation above are taught by addressing the limitations of claim 23.
	The motivation and rationale referenced in discussing the claims referenced above applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Chung, EventScotland, and Illif do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, on pages 6-12, filed on 11/4/20, have been fully considered but they are not persuasive. Applicant argues, on pages 6-12, that the new claims are enabled, not indefinite, and satisfy the written description requirement, and Applicant requests the Examiner withdraw the rejections and allow the application. Applicant’s arguments are fully considered, but are not persuasive.
	Specifically regarding Applicant’s arguments:
	35 U.S.C. § 112(b) Rejections:
	Applicant arguments regarding the rejections under 35 USC 112(b) are on pages 6-8. Applicant argues, on page 6, that, “the rejections of the claims are now moot as the rejected claims are cancelled and new claims are submitted in this response,” and argues, on page 8, that, “the limitations of the new claim are supported, enabled, and satisfy the written description requirement from and in the original specification.” The Examiner respectfully disagrees. The Examiner notes Applicant’s arguments, on pages 6-8, are directed to new claims, and, as such, are moot. Applicant is referred to the 35 USC 112(b) rejections above for a complete discussion of the pending claims.
	35 U.S.C. § 101 Rejections:
	Applicant notes, on page 8, that claims 1-14 were rejected under 35 U.S.C. § 101 as the claimed invention being directed to an abstract idea without significantly more. Applicant argues, on page 8, that, “[t]his rejection is moot as claims 1-14 are canceled and new claims are provided.” Applicant argues, on pages 8-10, that the new claims are not directed to an abstract idea and are patent eligible. The Examiner respectfully disagrees. The Examiner notes Applicant’s arguments are directed to new claims, and, 
	35 U.S.C. § 103 Rejections:
	Applicant notes, on page 11, that the prior claims were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Carroll (US Pat App Pub 2013/0124398) in view of Maierhofer (US Pat App Pub 2005/0021352). Applicant argues, on page 11, that the new claims are not obvious in view of the cited art at least because the cited art lacks all of the elements of claim 15. The Examiner respectfully disagrees. The Examiner notes Applicant’s arguments are directed to new claims, and, as such, are moot. Applicant is referred to the 35 USC 103 rejections above for a complete discussion of the pending claims.

		 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, US Patent Application Publication 20020069235, teaches allocating resources.
Aratow, US Patent Application Publication 20040008125, teaches a system and method for emergency response.
Sullivan, US Patent Application Publication 20020077865, teaches a computerized risk management module for medical diagnosis.
Katz, US Patent Application Publication 20030033179, teaches generating customized alerts related to the procurement, sourcing, strategic sourcing, and/or sale of one or more items by an enterprise.
Brennen, US Patent Application Publication 20070265902, teaches an event coordination and evaluation system.
Graff, US Patent Application Publication 20130282421, teaches a system and method for enhanced event participation.
Malik, US Patent Application Publication 20140164525, teaches an event management system.
Miasnik, US Patent Application Publication 20140282934, teaches a personnel crisis communication management system.
Munro, US Patent Application Publication 20060143161, teaches a system and method for maintaining continuity of operations.
Krajcev, US Patent Application Publication 20070039024, teaches an Olympic event hospitality program management system.
Hollingsworth, US Patent Application Publication 20080215345, teaches a materials management system and method.
Pfeffer, US Patent Application Publication 20090284348, teaches an incident response system.
Bezemer, US Patent Application Publication 20100153160, teaches a system for supporting coordination of resources for events in an organization.
Fan, US Patent Application Publication 20120149396, teaches event-based service.
Seferian, US Patent Application Publication 20120293605, teaches a meeting management system.
Elwha, US Patent Application Publication 20140279435, teaches managing resources for entities.
Nisbet, US Patent Application Publication 20150039625, teaches hierarchical temporal event management.
Brewster, US Patent 5960337, teaches a method for responding to an emergency event.
Larsen, US Patent 7134088, teaches providing tactical information during crisis situations.
Hunter, US Patent 7233781, teaches emergency notification content delivery.
Thakkar, US Patent Application Publication 20040083118, teaches a system and method for an event planner.
Orttung, US Patent 8121953, teaches an intelligent meeting planner.
Okolo, US Patent 8478251, teaches an event response apparatus and method.
Alon, US Patent 8549028, teaches incident tracking systems and methods.
Klausmeir, US Patent Application Publication 20080141145, teaches hierarchical events.
Burton, US Patent Application Publication 20110153042, teaches performance metrics associated with an event.
Goldman, US Patent Application Publication 20110066664, teaches a sports collaboration and communication platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LANCE WILLIAM. WHITE
Examiner
Art Unit 3689



/LANCE WILLIAM WHITE/Examiner, Art Unit 3689